Citation Nr: 1627348	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  03-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include folliculitis.

2.  Entitlement to service connection for joint pain (arthralgia).  

3.  Entitlement to service connection for an eye disability, claimed as emmetropia, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.   

4.  Entitlement to service connection for urethral stricture.

5.  Entitlement to service connection for aphagia.  

6.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.  

7.  Entitlement to a compensable rating for hypertension.  

8.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity.  

9.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity.  

10.  Entitlement to an effective date prior to January 29, 1999, for the grant of service connection for carpal tunnel syndrome of the right upper extremity.  

11.  Entitlement to an effective date prior to January 29, 1999, for the grant of service connection for carpal tunnel syndrome of the left upper extremity.  

12.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty for training from March 9, 1982 to August 3, 1982, and full-time active duty service from September 1990 to September 1991, including service in the Southwest Asia from November 1990 to May 1991 in support of Operation Desert Shield/Desert Storm.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2000, July 2004, April 2008, and November 2008, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the case to the RO in March 2004, December 2007, and May 2012.  In December 2007, the Board also promulgated a decision, denying some of the issues on appeal (i.e., service connection for folliculitis, aphagia, PTSD, depression, an eye disorder, and urethral stricture), but the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2010 Memorandum Decision, vacated the Board's decision and remanded the six issues before the Court to the Board for additional action.  In May 2012, the Board also promulgated a decision, reopening a claim of service connection for emmetropia and denying four issues relating to whether timely substantive appeals were filed (thus, such issues are no longer in appellate status).  

In an August 2011 rating decision, the RO granted service connection for PTSD; thus, a claim for a psychiatric disorder other than PTSD, to include claimed depression, is still in appellate status.  

In May 2016, the Veteran filed a claim of entitlement to SMC based on the need for the regular aid and attendance of another person (he is already in receipt of SMC based on being housebound).  It is being added to the appeal because it is part of the increased rating claims on appeal, as those are deemed to be applications for the highest rating possible.  AB v. Brown, 6 Vet. App. 35 (1993).  In that regard, it is noted that VA's duty to maximize a claimant's benefits requires VA to assess all disabilities to determine whether any combination of disabilities establishes entitlement to SMC.  See, e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

The issues of entitlement to service connection for a skin disorder to include folliculitis, joint pain (arthralgia), and aphagia; entitlement to an effective date prior to January 29, 1999, for the grant of service connection for carpal tunnel syndrome of the left upper extremity, entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the right upper extremity; entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome of the left upper extremity; and entitlement to special monthly compensation based on the need for the aid and attendance of another person are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current eye conditions, diagnosed as emmetropia and presbyopia, are not disabilities for VA compensation purposes

2.  The Veteran's other current eye conditions, diagnosed as dry eye syndrome and allergic conjunctivitis, are not shown to have been present during the Veteran's active service; are unrelated to a disease, injury, or event in service; and are not a qualifying chronic disability, a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness, or any diagnosed illness that the Secretary has determined warrants a presumption of service connection, under 38 C.F.R. § 3.317.  

3.  The Veteran's current urethral stricture is not shown to have been present during the Veteran's active service, and is unrelated to a disease, injury, or event in service.

4.  Competent evidence shows that the symptoms of the Veteran's diagnosed depression cannot reasonably be dissociated from his service-connected PTSD, and must be considered together with PTSD.

5.  For the period covered in this appeal, the Veteran's service-connected hypertension is not shown to be manifested by diastolic pressure that is predominantly 100 or more or by systolic pressure that is predominantly 160 or more, and there is no history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

6.  On July 16, 1996, the RO received the Veteran's claim of service connection for weakness and numbness of the right arm and hand; at the time, there was evidence of a diagnosis of right carpal tunnel syndrome in February 1996.  

7.  On January 29, 1999, the RO received a statement from the Veteran in which he indicated that he was receiving treatment for carpal tunnel syndrome, and in a statement received in May 1999, he indicated that his claim should include his diagnosed carpal tunnel syndrome for which he was receiving treatment at the VA; in April 2008, the RO granted service connection for carpal tunnel syndrome of the right upper extremity, effective from January 29, 1999.   

8.  The claim received by the RO on July 16, 1996 may reasonably be construed as a claim for service connection for carpal tunnel syndrome of the right upper extremity.  


CONCLUSIONS OF LAW

1.  Service connection for an eye disability, claimed as emmetropia, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 11131, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  Service connection for urethral stricture is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Service connection for a psychiatric disability, diagnosed as depression, as part of the service-connected PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  A compensable rating for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.104, Diagnostic Code 7101 (2015).

5.  An effective date of July 16, 1996, and no earlier, for the grant of service connection for carpal tunnel syndrome of the right upper extremity is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400(b) (2015); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

VA's duty to notify was satisfied by letters dated in August 2001 and August 2004 for emmetropia and urethral stricture, and in October 2008 for hypertension.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the claim of service connection for a psychiatric disability other than PTSD, as the Board's decision is favorable to the Veteran, no further action is required to comply with the VCAA.

A statement of the case (SOC) in May 2009 properly provided the Veteran notice on the "downstream" issue of entitlement to an earlier effective date for the carpal tunnel syndrome award.  

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b), and (c).  The Veteran was given an opportunity to testify at a personal hearing, but he declined a hearing.  Additionally, the RO has obtained the Veteran's service personnel and treatment records, Social Security Administration records, and VA treatment records.  The Veteran provided private medical records such as those from Watson Clinic and Dale Medical Center.  The Veteran has not identified any other records pertinent to the issues on appeal that remain outstanding. 

Furthermore, the Veteran underwent VA compensation examinations in September 2004, May 2005, and September 2014 (eye); October 2014 (genitourinary); October 2008 and October 2014 (hypertension); and May 2005 and October 2014 (neurological).  These were to address the relevant questions arising from the service connection claims (namely, the current nature and etiology of an eye condition and urethral stricture) and the higher rating claim (namely, the nature and severity of the service-connected hypertension).  As the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the claimed disabilities of eye condition (emmetropia) and urethral stricture and the service-connected hypertension under governing rating criteria, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

On the claim for an earlier effective date for the grant of service connection for right carpal tunnel syndrome, a VA medical examination or medical opinion is not needed to decide the claim because the material issues of fact to establish an earlier effective date in this case involve medical matters in the historical record and not a current medical examination.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist. 


II.  Service Connection

Preliminarily, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the service connection claims.


Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and a psychosis becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifested either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.  An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were incurred in combat; thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptoms sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis - Eye Disability (Emmetropia)

Service treatment records do not show any treatment or diagnosis of any eye disability.  On an April 1991 physical examination, the Veteran's eyes were evaluated as normal and his vision was 20/20 uncorrected in both eyes.  On a medical history report in May 1991, the Veteran was reported to have had symptoms of blurred vision, headaches, dizziness, and pain behind the left ear, which were all related to a motor vehicle accident earlier that year.  (Contemporary medical reports of the February 1991 motor vehicle accident did not reflect any complaints of blurred vision.)  On a May 1991 separation physical examination, the eyes were evaluated as normal, and his vision was 20/20.  The Veteran was discharged from active service in September 1991.  

After service, on a February 1996 Comprehensive Clinical Evaluation Program (CCEP) examination, conducted by the military, the Veteran did not have any eye or vision complaints.  His eyes were unremarkable on examination, and the numerous diagnoses did not include any eye or vision conditions.  

The Veteran underwent several VA examinations over the years, the findings of which were not inconsistent with the VA outpatient records showing treatment consisting of artificial tears for the condition of dry eyes.  On a VA Gulf War examination in August 1995, vision was within normal limits.  On a VA general medical examination in August 1996, he presented without glasses or ocular complaint, except there was note of blurred vision.  Eyes were within normal limits.  He was evaluated to have 20/20 uncorrected vision, and the diagnosis was emmetropia.  On a VA eye examination in September 2004, he was again evaluated to have 20/20 uncorrected vision, with the examiner noting that the conjunctivas had a "decreased tear film" in both eyes.  The impressions were that the Veteran was ametropic without glasses 20/20, and he had dry eye syndrome of both eyes, which the examiner found was responsible for his red and burning eyes at times.  On a VA examination in May 2005, vision was 20/15 in both eyes.  The diagnosis was that of a very mild dry eye syndrome/allergic conjunctivitis, which the examiner opined was less likely than not related to the Veteran's time in service.  The examiner also remarked that emmetropia is not a disability, and explained that a diagnosis of emmetropia means "the ability to see 20/20 or better without any refractive error and without the need for any correction with glasses or contact lenses."  

On a VA examination in October 2014, the Veteran complained of worsening reading vision with his distance vision remaining stable.  He noted he had been using Visine daily for years for intermittent blurry vision and eye pain.  He also reported a history of frequent migraines with visual phenomena.  On examination, his vision was 20/40 or better uncorrected at distance, and 20/70 uncorrected at near.  The diagnosis was presbyopia in both eyes.  The examiner found that findings of presbyopia and dry eyes, which were also found at the time of VA outpatient evaluations in December 2013 and April 2014, were not indicative of any ocular findings that began in or were related to military service.  The examiner cited to occasions of blurred vision in 1991 and in association with reported migraine headaches, noting that such was not caused by or related to any ocular findings.  The examiner stated that the examination did not show any ocular pathology caused by military service.  It was further explained that the Veteran was emmetropic at distance, meaning no glasses were needed for distance because there was no refractive error, and that glasses were only needed to correct age-related presbyopia at near.  Such findings on examination of refractive error of presbyopia at near, mild vitreal floaters, and mild nuclear sclerosing of the lens in each eye were all noted to be normal age-related ocular changes, and not caused by or related to military service.  

On a January 2015 VA Gulf War examination, the examiner also found no other eye or vision signs and/or symptoms that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multi-symptom illness," or a diagnosed illness for which no etiology was established.  

After careful review of the evidentiary record, the Board finds that service connection is not warranted for emmetropia, for the reasons articulated below.

On the basis of the service treatment records alone, while the Veteran reported in May 1991 that he had blurred vision in connection with a motor vehicle accident in February 1991, medical reports following the accident do not reflect complaints of vision problems at that time, and there is no indication that he was thereafter treated for an eye or vision disability.  The service treatment records show that his eyes and vision were normal.  Thus, given the foregoing findings, a chronic disability involving the eyes or vision were not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted.

Alternatively, a showing of continuity of symptoms after service can also support the claim.  38 C.F.R. § 3.303(b).  However, it does not appear that service connection can be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed eye conditions are not listed among the "chronic" diseases under 38 C.F.R. § 3.309(a).  Thus, further discussion concerning continuity of symptoms or chronicity as to that condition is not necessary.  

The Board next turns to the question of whether service connection for the claimed disability may be granted on the basis that it is related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  There is no question that the Veteran now has diagnoses of emmetropia, dry eye syndrome/allergic conjunctivitis, and presbyopia.  What remains to be shown to establish service connection is whether the current conditions are in fact disabilities compensable under VA law, and if so, whether there is competent evidence of a nexus between the disability and his active service.  

Regarding the question of whether the Veteran has an eye or vision disability, as claimed, the competent evidence does not demonstrate that his currently diagnosed emmetropia is a vision disability.  VA examiners in May 2005 and October 2014 were in agreement in asserting that the emmetropia was not a disability.  They explained that the condition is the ability to see 20/20 or better without refractive error and the need for any corrective glasses/lenses.  Moreover, the Veteran has a current diagnosis of presbyopia (a refractive error), which is also not a condition that is a recognized disability of the eyes for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  In any case, the VA examiner in October 2014 opined that his presbyopia was indicative of age-related ocular changes, and not related to service or to the Veteran's time in service.  

The Veteran has also been diagnosed with dry eye syndrome and allergic conjunctivitis, which are recognized as disabilities for VA compensation purposes.  Nevertheless, the Board finds that they are not linked by competent evidence to the Veteran's service.  Both VA examiners in May 2005 and October 2014 concluded that the disabilities were unrelated to the Veteran's time in service.  The latter examiner explained, after review of the claims file, that they were not reflective of any ocular findings that had onset in or were otherwise related to service.  A review of the service treatment records showed blurred vision was mentioned, but the examiner found that it was not related to any ocular pathology.  There is no opinion to the contrary.  

The Board has also considered whether the Veteran's eye disabilities are related to his active service under 38 C.F.R. § 3.317, but finds that service connection under this provision is not warranted.  The Veteran has complained of occasional blurred vision as well as burning and redness of the eyes.  The Veteran's eyes and vision have been evaluated many times, and he has received diagnoses of emmetropia, presbyopia, dry eye syndrome, and allergic conjunctivitis.  In other words, all eye/vision conditions have been attributed to known clinical diagnoses, and they do not satisfy the criteria for a "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection, as set out in 38 C.F.R. § 3.317.  However, the January 2015 VA examiner explicitly considered the question of a nexus between eye conditions and Gulf War exposures and concluded that there were no other eye or vision signs and/or symptoms that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multi-symptom illness," or a diagnosed illness for which no etiology was established.  Thus, this constitutes probative evidence weighing against a finding of nexus to service.

The Board acknowledges that the Veteran is competent to report observed symptoms, such as blurry or impaired vision during or after service; however, he is a layperson, and lacks the training and expertise to render a competent opinion on a complex medical question such as that which is presented in this case, namely, whether he has a qualifying eye disability under VA law and whether his eye condition is related to his active service, to include as due to undiagnosed illness under 38 C.F.R. § 3.317.  Hence, the Board cannot assign significant probative value to the Veteran's statements as competent evidence to substantiate that the claimed disability, first documented years after service, was present in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay statements are competent evidence to describe the features or symptoms of an injury or illness).  Rather, the competent evidence of record (that is, the diagnoses and opinion of the VA examiners) on the matter opposes rather than supports the claim. 

As the preponderance of the evidence is against the Veteran's claim seeking service connection for an eye disability (emmetropia) based on affirmatively showing inception in service under 38 C.F.R. § 3.303(a), continuity of symptoms under 38 C.F.R. § 3.303(b), a disability first diagnosed after service under 38 C.F.R. § 3.303(d), or a disability related to service under 38 C.F.R. § 3.317, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis - Urethral Stricture

Service treatment records show that in March 1982 the Veteran was treated for urethral discharge; the diagnosis was gonorrhea.  On an April 1991 physical examination, the genitourinary system was evaluated as normal.  The Veteran denied any urinary symptoms on a report of medical history at that time.  On a May 1991 medical history report, the Veteran indicated that he had had frequent or painful urination; an examiner noted "painful urination - no tx [treatment]."  On a May 1991 separation physical examination, the genitourinary system was evaluated as normal.  The Veteran was discharged from active service in September 1991.    

After service, the Veteran underwent a VA Gulf War examination in August 1995, on which examination of the urethra found no abnormalities.  On a February 1996 Comprehensive Clinical Evaluation Program (CCEP) examination, conducted by the military, it was specifically noted that the Veteran did not have any genitourinary complaints; the numerous diagnoses in the report did not include any genitourinary conditions.  At the time of a VA general medical examination in August 1996, the genitourinary system was within normal limits.  Beginning in February 1998, VA records show that the Veteran was diagnosed with and treated for urethral stricture (narrowing).  He underwent cystoscopy and dilatation (stretching).  Thereafter, outpatient records indicate that he had further treatment to include multiple cystoscopies and urethral dilatations, such as in July 2007 when he had bleeding complications, and use of catheters for the urethra.  

At the time of a VA genitourinary examination in September 2004, the diagnosis was urethral stricture, which the examiner opined was less likely than not related to the Veteran's military service.  The examiner noted that problems like the Veteran's usually occurred "idiosyncratically," that is, "with no known cause."  

On VA examination in October 2014, the Veteran described a history of a motor vehicle accident in service in 1991, with pain in the pelvis area, and urinary obstructive symptoms ever since then; he noted he currently had to do self-catheterization every two days.  The diagnosis was urethral stricture.  The examiner stated that the etiology of the voiding dysfunction was unknown and he was unable to speculate even after reviewing treatment notes.  Citing bladder sonogram findings in 2005, the examiner noted that the Veteran also had a history of a kidney stone, which could cause injury to the urethra.  The examiner concluded that it was less likely than not that the disability was caused by or a result of military service.  In explaining the opinion, the examiner noted that the service treatment records did not show any symptoms of stricture symptoms or urinary obstruction, as claimed by the Veteran, and that there was no evidence of urethral stricture at the time of the exit interview or on medical examination reports in April 1991 and September 1991 [this date appears to be in error as the records show the Veteran underwent a separation physical examination in May, not September, 1991].  Further, the examiner noted that the initial treatment for urethral stricture was in 1998, when the Veteran underwent a procedure in February 1998 and had complications.  It was noted that trauma due to catheterization could cause injury to the urethra and could cause recurrent stricture.  The examiner stated that other possible causes of the urethral stricture were genetics, sexually transmitted disease (which the examiner noted was not the case with the Veteran as he had been appropriately treated with penicillin for gonorrhea with dysuria during service), and the presence of kidney stones.  The examiner also found that there was no evidence of injury to the pelvic area during the in-service February 1991 motor vehicle accident.  

On a January 2015 VA Gulf War examination, the examiner also found no other genitourinary signs and/or symptoms on the examination that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multi-symptom illness," or a diagnosed illness for which no etiology was established.  

On the basis of the service treatment records alone, while the Veteran was acknowledged to have sustained injury during a motor vehicle accident in February 1991, there is no indication that the accident resulted in any genitourinary disability to include urethral stricture, as posited by the Veteran.  That is, there is no documentation that the accident caused injury to the pelvic area such that it resulted in any urinary symptoms.  Despite a notation on a medical history report that he had had painful urination for which he received no treatment (there is no indication when he had such a symptom), the service treatment records show that his genitourinary system was normal on examination in April 1991 and May 1991.  Thus, given the foregoing findings, a chronic disability involving the genitourinary system was not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted.

Alternatively, a showing of continuity of symptoms after service can also support the claim.  38 C.F.R. § 3.303(b).  However, it does not appear that service connection can be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed urethral stricture is not listed among the "chronic" diseases under 38 C.F.R. § 3.309(a).  Accordingly, service connection under a theory of continuity of symptoms is not available in this case.  

Furthermore, the Board notes, even if it were possible to consider service connection under a theory of continuity of symptoms, it would be difficult to assign significant probative weight to the Veteran's statements to the effect that he had urinary obstructive problems ever since the in-service motor vehicle accident in February 1991.  Although, the Board generally may not rely on the absence of evidence as substantive negative evidence, the exception to this rule occurs when there is an evidentiary basis establishing that a fact in question would ordinarily be recorded in the document or documents in question. See Horn v. Shinseki, 25 Vet.App. 231, 239 & n. 7 (2012) (citing Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) and Kahana v. Shinseki, 24 Vet.App. 428 (2011)); see also AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (noting the general common law evidentiary principle that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis omitted)).  In this case, even if it were possible to consider service connection under a theory of continuity of symptoms, it is not clear why genitourinary symptoms of the severity that the Veteran asserts were not noted in medical records contemporaneous with the accident as well as in subsequent clinical records both during and after service.  Instead, a single notation of "painful" (but not obstructive) urination was recorded in April 1991, without further notation as to when the symptom was experienced and whether it was related to the motor vehicle accident (as other conditions at that time were attributed).  In light of this context, the Board would be unable to assign significant probative value to the lay statements even if it were to undertake a continuity of symptoms analysis.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that Board must weigh the credibility of all evidence and may consider, inter alia, consistency with other evidence of record).  In making this finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.

The Board next turns to the question of whether service connection for urethral stricture may be granted on the basis that the disability is related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  There is no question that the Veteran now has urethral stricture.  It is also not in dispute that the Veteran was involved in a motor vehicle accident during service that resulted in several injuries in February 1991, none of them related to the pelvis region.  What remains to be shown to establish service connection is that the current disability is related to service including the documented motor vehicle accident therein.  

In reviewing the record, the Board finds that the preponderance of the evidence is against there being a link between the currently diagnosed urethral stricture and an injury, disease, or event in service.  There is no diagnosis of a chronic genitourinary disability until many years after service, despite the fact that the Veteran was treated for multiple other ailments in that intervening time period.  VA examiners in September 2004 and October 2014 offered opinions on the matter, concluding that the disability was less likely than not related to military service.  Such conclusion was based on a review of the Veteran's claims file, which contained no objective in-service medical evidence to support the Veteran's contentions of a pelvic injury from a motor vehicle accident, and on consideration of the Veteran's report of the onset of symptoms from the documented in-service motor vehicle accident.  Even though the examiner in October 2014 had indicated that the etiology of the voiding dysfunction was unknown and an opinion on the matter was subject to speculation, service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Jones v. Shinseki, 23 Vet.App. 382, 390 (2010) (explaining that the Board may rely on a medical examiner's conclusion that an opinion as to medical causation would be speculative when the examiner explains the basis for such an opinion or the basis is otherwise apparent from the Board's review of the evidence).  In this case, despite the fact that the examiner was unable to specify what caused the Veteran's urethral stricture, he was nevertheless able to provide an opinion, based on review of the medical evidence and the Veteran's statements, on the probability of whether the disability had onset during service.  There are no other medical opinions of record that address the nexus question in this case. 

As for the Veteran's statements attributing his current urethral stricture to service, although he is competent to describe symptoms, the diagnosed genitourinary condition is not (under case law) a condition where lay observation has been found to be competent to establish causation (in the absence of continuity of symptoms, the Veteran's reports of which the Board cannot consider to be accurate or credible, as noted above).  Therefore, the determination as to the diagnosis of urethral stricture and whether it is related to an injury or disease in service are complex medical questions and require competent medical evidence. 

The currently diagnosed urethral stricture is not a simple medical condition because, although its symptoms may be identifiable by personal observation, its diagnosis and cause are complex medical questions that require diagnostic studies and medical expertise.  Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, he has not submitted any evidence that establishes a diagnosis of urethral stricture before 1998, or probative evidence that a medical professional related his diagnosed disability to an injury, disease, or event in service.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a diagnosis pertaining to urethral stricture.  Hence, the Board cannot consider the Veteran's statements as competent evidence to substantiate that the current disability, first documented many years after service, was the same medical condition that cause any symptoms he experienced in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As his lay opinion on causation is not competent evidence, it is without probative value.  Rather, the competent evidence of record (that is, the diagnosis and opinion of the VA examiners) on the matter opposes rather than supports the claim. 

As the preponderance of the evidence is against the Veteran's claim seeking service connection for urethral stricture based on affirmatively showing inception in service under 38 C.F.R. § 3.303(a), continuity of symptoms under 38 C.F.R. § 3.303(b), or a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Factual Background and Analysis - Psychiatric Disability Other Than PTSD

The Veteran's service treatment records do not show any complaints, diagnosis, or treatment for a psychiatric disability, but he did experience stressors related to incidents of fear during his Persian Gulf War service (as noted on a Comprehensive Clinical Evaluation Program report in 1994, wherein he reported witnessing scud attacks) upon which service connection for PTSD was established in an August 2011 RO rating decision.  After service, he was seen at the VA beginning in 1999 for treatment of a variety of psychiatric complaints to include depression and anxiety.  These typically related to problems in coping with worsening physical ailments, marital strife, and the death of a friend and his father.  In July 1999, for example, he attributed his depression to his weakened physical state and to marital problems.  On a VA Gulf War examination in November 2002, he reported that he had increased levels of stress in the past two years secondary to the loss of his father, best friend, and marriage.  However, prior to that the Veteran reported in a November 1994 Comprehensive Clinical Evaluation Program report that he had been experiencing depressed mood for 200 weeks; the primary diagnosis was PTSD of 200 weeks duration, and the secondary diagnoses included depression of 200 weeks duration.  On a military Gulf War Clinical Evaluation in October 1995, the Veteran reported sleep disturbance and an episode (in November 1994) in which he had persistent sad mood and some suicidal ideation.  Such evidence appears to show that he had suffered with mood problems prior to seeking treatment at VA.  

On a VA examination in February 2011, the examiner noted that the Veteran had been treated for symptoms of depression since 2001.  The symptoms of depression included depressed mood, suicidal thoughts, decreased energy, and loss of interest in pleasurable activities.  The sole diagnosis was PTSD, and the symptoms that supported the diagnostic criteria for the diagnosis included markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, and irritability or outbursts of anger.  The examiner remarked that the Veteran's recent exacerbation in his level of depression appeared to be related to situational factors and unrelated to PTSD.  

On a VA examination in September 2014, by the same examiner, the diagnoses included PTSD and adjustment disorder with depressed mood, and the examiner stated that the latter was not service connected or related to PTSD.  She also noted that, as previously acknowledged in the record, the Veteran's depressive symptoms were due to current stressors (e.g., ongoing conflict with his ex-wife and its impact on his relationship with his children) and not due to any military experiences.  The examiner indicated that it was possible to differentiate what symptoms were attributable to each diagnosis, but did not list the symptoms for each (later in the report, she noted that the Veteran described/endorsed a down mood, feelings of burning out, and lowered energy in relation to depression).  
In a November 2015 VA examination, by a different examiner, the diagnoses again included PTSD and other specified depressive disorder, with the examiner indicating that the symptoms for each could be differentiated.  He proceeded to list the symptoms for each.  Symptoms of PTSD included nightmares, irritable mood and panic like symptoms.  Symptoms of depression included sleep disturbances, alterations in mood, social isolation, feelings of worthlessness and guilt, and sadness.  However, in delineating the symptoms under the criteria supporting a diagnosis of PTSD, the examiner noted such symptoms as irritable behavior and angry outbursts, sleep disturbance, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  In other words, there appears to be overlap in symptoms, without a clear demarcation of the manifestations of PTSD versus depression.  

While it may be that many of the Veteran's psychiatric symptoms are due to his depression, which one VA examiner found not to be service connected, there is no clear differentiation between the symptoms of the service-connected PTSD and the symptoms of the nonservice-connected depression.  Therefore, despite the examiners' statements that PTSD and depression were separately diagnosed disabilities and the one examiner's statement that depression was not related to military service, there is not clinical evidence clearly showing a distinction between the two psychiatric disabilities.  In such a case as this, the Board accepts the Veteran's depressive symptoms as being part of his service-connected PTSD.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability).  

After consideration of the foregoing, and resolving doubt in the Veteran's favor, it is the judgment of the Board that the Veteran's diagnosed depression cannot reasonably be disassociated from his service-connected PTSD, and must be considered together with it.  Accordingly, service connection for depression, as part and parcel of the service-connected PTSD, is warranted.

III.  Higher Ratings

Preliminarily, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claim.

Principles of Evaluating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria, Factual Background, and Analysis - Hypertension

The Veteran's service-connected hypertension is currently rated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), the criteria for a compensable (10 percent) rating are diastolic pressure is predominantly is 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Historically, it is noted that in a February 2003 rating decision the RO granted service connection for hypertension, assigning a noncompensable rating, effective in July 1996.  The noncompensable rating for hypertension was confirmed in a December 2006 rating decision, which the Veteran did not appeal.  In September 2008, the Veteran filed a claim for a higher rating for hypertension, which the RO denied in a November 2008, and the Veteran appealed for a compensable rating.  Here, the Board considers whether it is factually ascertainable that the Veteran met the criteria under Code 7101 for a compensable rating for the period beginning September 2007 (i.e., up to a year prior to the date he filed his claim, in accordance with 38 C.F.R. § 3.400(o)(2)).  

In considering pertinent records and applying the criteria to the facts of the case, the Board finds that the evidence does not show that the Veteran's hypertension approximates the criteria for a 10 percent rating for any period considered in this appeal.  That is, he is not shown to have a condition in which systolic pressure is predominantly 160 or more, diastolic pressure was predominantly 100 or more, or that he had a history of diastolic pressure that was predominantly 100 or more for which he needed continuous medication to control it.  

The pertinent medical records, consisting of service treatment records and VA records, show that the Veteran has consistently taken medication for control of high blood pressure ever since service in 1991.  However, his diastolic pressure at the time he first required medication, as well as during the period considered in this appeal (since September 2007), was not predominantly 100 or more.  Indeed, at times it was over 100, but much if not most of the readings reflect diastolic pressure less than 100, and sometimes far below 100.  Moreover, systolic pressure, while at times over 160, still remained below or well below 160 on most occasions during the period considered in this appeal (since September 2007).  To illustrate the foregoing findings, the service treatment records show that in July 1991 the Veteran was noted to have elevated blood pressure of 132/100.  The next day he was assessed to be dehydrated and to have uncontrolled blood pressure (initial readings were 150/118, 154/106, and 164/94, and subsequent readings that day were 156/90 and 150/98).  He was started on medication and in the days that followed his readings were 171/85, 145/75, 110/80, 120/90.  In August 1971, he was noted to have a prior medical history of hypertension and his blood pressure was 140/88.  He was continued on blood pressure medication following discharge from service in September 1991.  

VA outpatient records show that his blood pressure remained in fairly good control on medication, although at times, such as in October 2010, he was counseled in regard to remaining compliant with his medication when he skipped days and he had elevated readings.  Examples of such were recorded as follows:  141/81 and 141/89 in November 2007, 160/88 and 146/84 in June 2008, 137/87 in July 2008, 142/97 and 138/88 in August 2008, 136/93 in September 2008, 123/83 in October 2008, 138/89 and 144/92 in November 2008, 134/77 in February 2009, 133/88 in February 2010, 127/67 in May 2010, 164/88 and 157/89 in July 2010, 136/92 in August 2010, 162/96 and 148/84 in October 2010, 115/89 in February 2011, 132/77 in May 2011, 153/93 in July 2011, 112/76 and 141/90 in September 2011, 135/85 in October 2011, 129/85 in January 2012, and 144/92 in August 2012.  Subsequently in August 2012, the Veteran was referred for evaluation because it was noted he had uncontrolled blood pressure on medication (his readings were 147/104 and 151/101).  In September 2012, a clinical pharmacist discussed the Veteran's goals with regard to his hypertension, noting he should be aiming for less than 140/90.  For that month, he was averaging 131/77 with his "outside" blood pressure readings.  His home blood pressure machine was indicating 155/90 and 152/87, while in the clinic his readings were 151/101 and 151/102.  She indicated that he was meeting the goal when tested on a home machine but he was not meeting the goal at the clinic.  Subsequently, readings were as follows:  152/94 in September 2012, 136/89 in November 2012, 152/91 and 128/86 in October 2014, 133/82 in November 2014, 155/99 in February 2015, 139/89 in August 2015, and 146/98 and 139/89 in January 2016.  

Also, on VA hypertension examinations in October 2008 and October 2014, the Veteran's blood pressure readings clearly did not meet the criteria for a compensable rating.  In October 2008, he had readings of 140/80, 139/81, and 140/78.  The examiner diagnosed mild essential hypertension, stable, and stated it had no effects on the Veteran's usual daily activities.  In October 2014, the readings were 150/97, 145/93, and 151/72, and the examiner noted that the Veteran took medication to control his blood pressure, that he did not have a history of diastolic pressure that was 100 or more, and that his hypertension did not impact his ability to work.  On a May 2016 VA aid and attendance examination, his blood pressure was 146/98.  

Thus, the Veteran is not demonstrated to have met the criteria for a 10 percent rating under Diagnostic Code 7101, and as such his claim must be denied. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptoms of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

A review of the record indicates that the Veteran asserted that a compensable rating for hypertension was warranted as his blood pressure readings had worsened.  His claim was received in September 2008.  The VA examiners in 2008 and 2014 noted that the Veteran's hypertension was stable on medication and did not have any effect on his usual daily activities or his ability to work.  In other words, the record does not suggest that the hypertension caused marked interference with any employment - meaning above and beyond that contemplated by the schedular rating assigned for this disability.  Further, there is no evidence that the disability has presented an unusual disability picture (such as requiring frequent hospitalization or any other comparable problems).  

In comparing the Veteran's disability level and the symptoms of his hypertension to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, regarding hypertension, the Rating Schedule provides for higher ratings when the systolic and diastolic pressure readings increase, thus signifying a worsening of the underlying hypertension.  However, as articulated above, the clinical records do not demonstrate increased blood pressure readings to the extent required for a higher rating.  In other words, the Veteran does not experience any hypertension symptoms that are more severe, more frequent, or of a different type, than those symptoms that are already encompassed by the Rating Schedule. 

IV.  Earlier Effective Date

The Veteran contends that the effective date of the grant of service connection for carpal tunnel syndrome of the right upper extremity should be earlier than January 29, 1999, which is the date assigned by the RO in an April 2008 rating decision wherein service connection for carpal tunnel syndrome of the upper extremities was established.  (It is noted that the claim for an earlier effective date for the grant of service connection for carpal tunnel syndrome of the left upper extremity is discussed in the Remand section of this document, herein below.)  

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran was separated from active duty in September 1991.  His initial claim specifically seeking compensation for carpal tunnel syndrome was received by the RO on January 29, 1999.  The record does not show an earlier formal or informal claim for this particularly benefit.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  

Pursuant to a favorable decision of the Board in December 2007, which granted service connection for bilateral upper extremity carpal tunnel syndrome, the RO in an April 2008 rating decision implemented the grant and assigned an effective date of January 29, 1999, which is the date of the initial receipt of the claim for service connection for carpal tunnel syndrome, identified as such.  As was noted by the Board in its decision, nerve conduction testing done by VA confirmed a diagnosis of bilateral carpal tunnel syndrome in July 1998 (which reportedly was an improvement from the results obtained in an April 1998 nerve conduction study).  Therefore, the RO's assigned effective date was subsequent to the date entitlement arose (i.e., with a diagnosis of the disability).  The RO could not, under governing law, have assigned an effective date earlier than January 29, 1999, because there was no evidence to demonstrate that a claim, specifically identified as one for service connection for carpal tunnel syndrome, was received prior to that date.  

As was noted, in this case the operative date for the purpose of assigning an effective date for an award of service connection is the date of VA receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  Here, as the date of receipt of the claim for carpal tunnel syndrome on January 29, 1999 came after the date entitlement arose, it appears to be the correct effective date for the award of service connection for carpal tunnel syndrome of the right upper extremity.  

However, while the Veteran did not file a claim specifically for carpal tunnel syndrome before January 29, 1999, the Board recognizes that the Veteran appears to have been seeking compensation for a condition manifesting some of the same symptoms as carpal tunnel syndrome prior to January 1999 but without having identified the condition specifically as carpal tunnel syndrome.  That is, in July 1996, he filed a claim for numbness and weakness of the limbs, especially in the right arm and hand (although he also mentioned left arm weakness).  The Board must consider whether this claim may be considered a claim of service connection for carpal tunnel syndrome, particularly in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, the U.S. Court of Appeals for Veterans' Claims (Court) held that the scope of a disability claim includes any disability that could reasonably be encompassed by the claimant's description, reported symptoms, and other information of the record.  Thus, the Veteran's reports of numbness and weakness in the right upper extremity might be construed, under Clemons, as a claim for service connection for right carpal tunnel syndrome.  A review of the evidence at that time should help to establish if the scope of the Veteran's claim may include carpal tunnel syndrome.  

The evidence shows that prior to the July 1996 claim, a CCEP (Comprehensive Clinical Evaluation Program) examination, conducted by the military, was conducted in February 1996, which included neurological testing.  During that examination, the Veteran reported that he had wrist pain that was exacerbated by his work cutting carpet at a carpet mill (there was no date given with regard to the initial onset of wrist pain or exacerbated symptoms).  The diagnoses included right carpal tunnel syndrome.  After the July 1996 claim, the Veteran underwent a VA general medical examination in August 1996; the diagnoses included left radiculopathy but not carpal tunnel syndrome.  

The RO in an April 1998 rating decision denied the Veteran's claim of service connection for weakness and numbness of the right [only] arm and hand as an undiagnosed illness; there was no adjudication with respect to the left arm.  The Veteran filed a "notice of disagreement" (NOD) with the rating decision regarding his claimed right arm weakness; this NOD was received on January 29, 1999.  He also asserted in the NOD that he was receiving treatment for carpal tunnel syndrome on the wrists under Dr. Rajamannar.  

The RO construed the January 29, 1999 statement of the Veteran as an NOD for the denial of service connection for right arm and hand weakness and numbness (as an undiagnosed illness), because it issued a statement of the case (SOC) on that issue in March 1999.  However, the RO also construed the statement as a new claim of service connection for carpal tunnel syndrome, because it denied that particular claim in May 2000 and February 2003 rating decisions but eventually assigned the date of January 29, 1999 as the effective date for the later grant of service connection for the disability.  After receiving the SOC, the Veteran in a May 1999 statement notified the RO that he wished to "amend" his claim to include the diagnosed disability of carpal tunnel syndrome, and that he was recently treated for carpal tunnel syndrome at VA.  Other evidence in the file, from the Social Security Administration, shows that the Veteran filed a claim in July 1998 and an October 1998 decision acknowledged a primary diagnosis of back disorders (discogenic and degenerative) and a secondary diagnosis of bilateral carpal tunnel syndrome.   

In considering the Veteran's description of symptoms and the evidence in the file at the time he filed the July 1996 claim, the Board liberally construes his claim as one that incorporates carpal tunnel syndrome of the right upper extremity.  
Because the July 16, 1996 claim is deemed a claim of service connection for carpal tunnel syndrome, the Board next must determine whether that date is the proper effective date for the award of service connection for right upper extremity carpal tunnel syndrome.  Because the controlling law provides that the effective date is either the date of VA receipt of the claim or the date entitlement arose, whichever is later, the Board will address when the evidence shows that the Veteran became entitled to benefits.  A review of the medical evidence demonstrates that carpal tunnel syndrome of the right upper extremity was specifically identified and diagnosed prior to the July 16, 1996 claim, namely, in the aforementioned February 1996 CCEP examination.  Although that examination did not appear to include electrodiagnostic testing, as was conducted later at the VA in 1998, the evaluation nevertheless returned a diagnosis of right carpal tunnel syndrome.  

In summary, an earlier effective date for the grant of service connection for carpal tunnel syndrome of the right upper extremity is supported by the record of evidence.  Specifically, an effective date of July 16, 1996, the date of receipt of the claim, is granted, because it is the latter date between the date the claim was received and the date entitlement arose.  An earlier effective date may not be assigned because there is no claim that can be construed as such which was received prior to that date.  


ORDER

The appeal seeking service connection for an eye disability, claimed as emmetropia, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317, is denied.     

The appeal seeking service connection for urethral stricture is denied.  

The appeal seeking service connection for depression is granted.  

The appeal seeking a compensable rating for hypertension is denied.  

An effective date of July 16, 1996, for the grant of service connection for carpal tunnel syndrome of the right upper extremity, is granted.   
REMAND

With regard to the remaining issues of entitlement to service connection for a skin disorder to include folliculitis, joint pain (arthralgia), and aphagia, the Board remanded the case to the RO in order to afford the Veteran a VA examination to determine whether the claimed disabilities were related to his period of service.  He underwent VA examinations in October 2014, and a Persian Gulf War examination in January 2015, in which the examiner returned opinions unfavorable to the Veteran's claims; however, the Board deems the examinations to be insufficient because the conclusions were not supported by adequate rationale.  As noted by the Veteran's representative in April 2016, the VA examiner based the negative nexus opinions on the absence of documentation within the service treatment records and did not consider the Veteran's lay statements regarding the etiology or continuity of his symptoms since his discharge from service.  Thus, the Board finds that the examination reports are inadequate for rating purposes, and as such the case will be returned for another opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion).  

With regard to the issue of an effective date prior to January 29, 1999 for carpal tunnel syndrome of the left upper extremity, the Board notes that it previously remanded this case in May 2012 in part to obtain medical records from Dr. Rajamannar, because the Veteran indicated in a January 1999 statement that he was receiving treatment for carpal tunnel syndrome from him.  The Board requested the RO to contact the Veteran and obtain all documents that may be in the possession of Dr. Rajamannar for the period beginning 1991 or provide the necessary authorization for VA to obtain them.  Evidently, it was believed that Dr. Rajamannar was a private physician, because the RO asked the Veteran in January 2014 to complete a medical release form for the doctor or submit any medical records in his possession.  In a February 2014 reply, the Veteran indicated that the records from the doctor may be obtained from the "Tuscaloosa MOC" and that they should already be in his claims file.  Upon closer inspection of the record, it appears that Dr. Rajamannar is a VA physician who conducted electroneurodiagnostic testing of the Veteran at the Physical Medicine & Rehabilitation clinic at the Tuskegee VA Medical Center (VAMC).  Of record is a nerve conduction study report dated in July 1998, and authored by Dr. Rajamannar, which specifically refers to a previous study conducted in April 1998.  The results of the April 1998 study are not contained in the file, although many other VA records dated in 1998 are of record.  Because VA treatment records are considered to be constructively of record even if they are not physically present in the record (see Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)), they must be obtained for association with the claims file.  In light of the foregoing, the RO should obtain all VA records pertaining to the evaluation and treatment of the Veteran for a left upper extremity neuropathy including carpal tunnel syndrome from 1991 to 1999.  

Because the case is being returned to the RO in order to obtain additional treatment records pertaining to the Veteran's carpal tunnel syndrome in the 1990s, a decision on the claims for an initial rating in excess of 10 percent for each upper extremity carpal tunnel syndrome is deferred pending such development.  

As to the remaining issue of entitlement to SMC based on the need for the regular aid and attendance of another person, the Veteran submitted a VA examination report dated in May 2016, which assessed his functional capabilities, but the Board deems that the reported clinical findings are inadequate to decide the claim.  In short, they lack the necessary specificity to determine whether the Veteran meets the criteria for SMC under 38 C.F.R. § 3.352(a), which provides that consideration is given to such conditions as the inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  For example, on the May 2016 report the examiner indicated that the Veteran required assistance in bathing and tending to other hygiene needs but did not provide any further explanation.  When asked to describe restrictions of each upper extremity with particular reference to grip, fine movements, and the ability to feed himself, button clothing, shave, and attend to the needs of nature, the examiner simply noted that the Veteran's fine movements in the upper extremities were diminished (which was similar to the brief descriptions involving the lower extremities and range of motion of the spine).  This examination report is inadequate because it does not provide VA with sufficient information that is required to adjudicate the claim.  Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (explaining that an adequate medical opinion must provide "such sufficient information that it does not require the Board to exercise independent medical judgment").  Therefore, the Veteran should be afforded another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the electronic claims file all records pertaining to the evaluation and treatment of the Veteran for a left upper extremity neuropathy to include carpal tunnel syndrome from the Tuscaloosa and Tuskegee VAMCs for the period from 1991 to 1999; such records include any reports of nerve conduction studies performed in April 1998.  The efforts to obtain such records should be documented in the file.  

2.  The AOJ should arrange to have the Veteran's file returned to the VA examiner that provided the October 2014 opinion (or if unavailable, arrange to have the Veteran scheduled for a VA examination) to determine the nature and cause of any dermatological disability including folliculitis (but not including  the already service-connected tinea versicolor).  The examiner must review the entire claims file.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  

The VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any dermatological disability to include diagnosed folliculitis is directly related to active military service.  In providing this opinion, the examiner must address the issue of whether the evidence of record shows a continuity of skin symptoms since active duty service and also state whether the dermatological disability had its onset during a period of active duty service.  The examiner must comment upon the Veteran's reports of symptoms during active service, and consider the Veteran's statements regarding the continuity of symptoms since service.  Dalton, 21 Vet. App. at 23.  

3.  The AOJ should arrange to have the Veteran's file returned to the VA examiner that provided the October 2014 and January 2015 opinions (or if unavailable, arrange to have the Veteran scheduled for a VA examination) to determine the nature and cause of claimed joint pain (arthralgia).  The examiner must review the entire claims file.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  

The VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any joint pain is directly related to active military service, to include a documented motor vehicle accident in 1991.  The examiner should also indicate whether there are any signs, manifestations, and symptoms of joint pain that cannot be attributed to a known diagnostic entity, and if so, the examiner must provide an opinion as to whether any such signs, manifestations, and symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

In providing this opinion, the examiner must address the issue of whether the evidence of record shows a continuity of joint pain and swelling symptoms since active duty service and also state whether the disability had its onset during a period of active duty service.  The examiner must comment upon the Veteran's reports of symptoms during active service, and consider the Veteran's statements regarding the continuity of symptoms since service.  Dalton, 21 Vet. App. at 23.  The examiner should also comment upon a VA examiner's opinion in November 2002 that the joint pain was as likely as not related to the Veteran's motor vehicle accident in February 1991 during service.  

4.  The AOJ should arrange to have the Veteran's file returned to the VA examiner that provided the October 2014 opinion (or if unavailable, arrange to have the Veteran scheduled for a VA examination) to determine the nature and etiology of the claimed aphagia, diagnosed as gastroesophageal reflux disease (GERD).  The examiner must review the entire claims file.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  

The VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the claimed aphagia, diagnosed as GERD, is directly related to active military service.  In providing this opinion, the examiner must address the issue of whether the evidence of record shows a continuity of aphagia/GERD symptoms since active duty service and also state whether the disability had its onset during a period of active duty service.  The examiner must comment upon the Veteran's reports of symptoms during active service, and consider the Veteran's statements regarding the continuity of symptoms since service.  Dalton, 21 Vet. App. at 23.  

5.  The AOJ should arrange to have the Veteran scheduled for a VA SMC (aid and attendance) examination.  All indicated studies should be performed.  After examining the Veteran and reviewing his claims file, the examiner is asked to address whether the Veteran's service-connected disabilities result in any of the following:  

a.  Blindness or near blindness so as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; 

b.  An inability to dress or undress himself, or to keep himself ordinarily clean and presentable;

c.  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;

d.  Inability to feed himself through loss of coordination of upper extremities or through extreme weakness;

e.  Inability to attend to the wants of nature; 

f.  Incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment; 

g.  The loss or loss of use of either (i) both lower extremities; or (ii) one lower extremity and one upper extremity, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

h.  The loss or permanent loss of use of one or both feet. 
To make this determination, the examiner must consider whether the Veteran's actual remaining foot function, including balance and propulsion, could be accomplished equally well by an amputation stump with prosthesis.

A full rationale must be provided for all opinions expressed.

6.  Thereafter, the AOJ should readjudicate the claims of service connection for folliculitis, joint pain (arthralgia), and aphagia; the claim for an earlier effective date for the grant of service connection for carpal tunnel syndrome of the left upper extremity, the claims for initial higher ratings for carpal tunnel syndrome of the right and left upper extremities; and the claim for SMC based on the need for the regular aid and attendance of another person.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative an appropriate supplemental SOC, afford them an opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


